Exhibit 10.10

 



ADDENDUM TO RETAINER AGREEMENT

 

THIS ADDENDUM supplements that certain Attorney Fee Agreement and contract of
engagement (hereinafter, the "Agreement") made and entered into by and between
e.Digital Corporation, (hereinafter, referred to as "e.Digital"), and HANDAL &
ASSOCIATES, INC. (hereinafter referred to as "Attorney") effective on September
14, 2012.

 

I. Amended Scope of Engagement

 

In addition to the existing Scope of the Agreement, e.Digital further engages
Attorney to represent it in connection with claims for, licensing and to recover
damages, losses, and other appropriate relief related to e.Digital's:

 

(a)Nunchi® Patent Portfolio constituting US Patent No's: 8,311,522; 8,306,514;
8,311,523; 8,311,524; 8,315,618; or 8,315,619 along with all related
continuations, continuations in part, patent applications and patents.

 

(b)MicroSignet Patent Portfolio constituting US Patent No.: 8,572,440 along with
all related continuations, continuations in part, patent applications and
patents.

 

II. What This Agreement Covers

 

This Addendum supplements the Agreement and except as set forth herein, no other
modifications, express or implied, are deemed to be made to the Agreement.

 

III. No Guarantees or Representations

 

Attorney has made no representations or guarantees as to any ultimate outcome.

 

IV. Advice of Independent Lawyer

 

CLIENT HEREBY ACKNOWLEDGES THAT ATTORNEY HAS ADVISED THE CLIENT THAT CLIENT MUST
HAVE AN INDEPENDENT LAWYER REVIEW THIS ADDENDUM AND ADVISE THE CLIENT AS TO ALL
MATTERS SET FORTH HEREIN. CLIENT FURTHER ACKNOWLEDGES THAT IT HAS HAD AN
INDEPENDENT LAWYER REVIEW THIS ADDENDUM WHO HAS ADVISED CLIENT ACCORDINGLY AND
OR WAIVES SUCH RIGHT.

 

THE PARTIES HAVE READ AND UNDERSTAND THE FOREGOING TERMS AND AGREE TO THEM AS OF
THE DATE ATTORNEY FIRST PROVIDED SE VICES. THE CLIENT SHALL RECEIVE A FULL
EXECUTED DUPLICATE OF THIS ADDENDUM.

 



/s/ Alfred Falk   /s/ Anton Handal Client: e.Digital Corporation   HANDAL &
ASSOCIATES, INC/Anton Handal, Esq.

 

